Appeals by the defendant from two judgments of the Supreme Court, Queens County (Farlo, J.), both rendered July 13, 1983, convicting him under indictment No. 2759/82 of attempted burglary in the third degree, upon his plea of guilty, and convicting him under indictment No. 3755/82 of robbery in the the first degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentences. The appeal from the judgment under indictment No. 3755/82 brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence and statements by the defendant to law enforcement authorities.
Ordered that the judgments are affirmed.
Those branches of the defendant’s motion which were to suppress evidence were properly denied in all respects. The *552claims raised on appeal with respect to the defendant’s trial under indictment No. 3755/82 are either unpreserved, without merit, or harmless in light of the overwhelming evidence of guilt.
With respect to the defendant’s guilty plea under indictment No. 2759/82, his claim that the plea should not have been accepted is not preserved for review because he did not move to withdraw the plea before sentencing (see, People v Fuentes, 125 AD2d 328).
Finally, we do not consider the sentences imposed under the two judgments, which are all to run concurrently, to have been excessive. Thompson, J. P., Brown, Fiber and Kunzeman, JJ., concur.